Citation Nr: 1309234	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-40 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for dry eyes and photophobia.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right eye traction retinal detachment.

3.  Entitlement to service connection for dry eyes and photophobia, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for right eye traction retinal detachment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to December 1988 and from November 1990 to May 1991, including service in the Southwest Asia theater of operations from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2011, the Veteran testified before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for left eye traction retinal detachment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for right eye traction retinal detachment is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  In an October 2006 rating action, the RO denied service connection for dry eyes and photophobia and for service connection for right eye traction retinal detachment de novo.  The Veteran was notified of the decision and of her appellate rights, but she did not initiate an appeal.

3.  The evidence received since the October 2006 rating decision denying Veteran's claim for service connection for dry eyes and photophobia, as well as for right eye traction retinal detachment, is new and raises a reasonable possibility of substantiating the Veteran's claims for service connection.

4.  A qualifying chronic disability manifested by dry eyes and photophobia has not been attributed to any known clinical diagnosis and became manifest during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for dry eyes and photophobia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right eyes traction retinal detachment.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

4.  Dry eyes and photophobia was incurred in service.  38 U.S.C.A. §§ 1101, 1117, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for dry eyes and photophobia and right eye traction retinal detachment.  The Board grants service connection for dry eyes and photophobia, which represents a complete grant of the benefit sought on appeal.  The Board also remands the claim for right eye traction retinal detachment for further development.  In light of the foregoing, no discussion of VA's duty to notify and assist is necessary.

I.  Claims to Reopen 

The Veteran seeks to reopen her previously denied claims of service connection for dry eyes and photophobia and service connection for right eye traction retinal detachment. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id. 

Initially, the Board notes that the Veteran submitted a claim for service connection for eye conditions, due to an undiagnosed illness in August 1996.  This claim was denied by RO action in September 1997.  It was noted in the decision that the evidence of record did not include the Veteran's service treatment records.  There is no indication or record that Veteran appealed this decision.  In the absence of an appeal, the decision would normally become final.  However, several years after the September 1997 rating decision, the Veteran's service treatment records were received by the RO.  VA regulations provide that if relevant service treatment records are associated with the claims file after VA first decided the claim, VA will reconsider the claim without regard to the provisions of 38 C.F.R. § 3.156(a) (2012), which provide for the standard for reopening previously denied claims.  38 C.F.R. § 3.156(c) (2012).  Thus, the RO was required to reconsider the claim de novo without regard to finality of the September 1997 rating decision.  

The RO conducted the de novo review in an October 2006 rating decision.  The RO denied the claim upon finding that the retinal detachment in the right eye was a diagnosed condition which was not incurred in or aggravated by service and, because the evidence did not show dry eyes with tearing and photophobia, as an undiagnosed illness, had manifested as a chronic condition (i.e. for a period of 6 months or more).  The Veteran was informed of that decision and of her appellate rights in a letter from the RO.  The Veteran did not file a notice of disagreement with the October 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the October 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  
 
In October 2009, the Veteran submitted an application to reopen a claim for service connection for an eye condition.  In a March 2010 rating decision, the RO declined to reopen the previously denied claims for eye conditions on the basis that no new and material evidence had been submitted.  The Veteran appealed this decision.

At the time of the October 2006 RO decision, the evidence of record consisted of an October 1996 VA eye examination report, VA treatment records, statements from the Veteran and her friends, and a June 2006 VA eye examination report.

Pertinent evidence received since the October 2006 RO rating decision includes VA treatment records and a transcript of a January 2011 RO hearing.  The evidence received is new because it was not previously considered the RO.

Of note is a September 2009 VA treatment record showing the Veteran indicated that her eyes continued to be sensitive to light (photophobia) and she had experienced dry eyes since service.  The RO had previously denied the Veteran's claim because the evidence did not show dry eyes with tearing and photophobia, as an undiagnosed illness, had manifested as a chronic condition (i.e. lasted longer than six months).  However, at the January 2011 hearing, the Veteran testified that she continues to suffer from photophobia.  This evidence essentially shows this condition as having lasted for many years.  The new evidence is material because it establishes this condition has lasted for a period longer than six months, and thus its chronic nature.  See 38 C.F.R. § 3.317.  This evidence, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the Veteran's claims for service connection.  

The hearing transcript also reflects the Veteran's testimony that while in Saudi Arabia she fell from a truck and hit her head on the ground, which she believes may have caused her retinal detachment.  The RO had previously denied the Veteran's claim, finding that the retinal detachment in the right eye was a diagnosed condition that was not incurred in or aggravated by service.  However, the Veteran's testimony includes new evidence that her right eye traction retinal detachment may relate to her military service, which is material as it is evidence previously unestablished by the record.  When evaluating the materiality of newly submitted evidence, the Board should not concentrate exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  See Shade, 24 Vet. App. at 118.  The Veteran's statements and testimony are presumed credible.  As new and material evidence has been received, the Veteran's claims are reopened. 

II. Service Connection for Dry Eyes and Photophobia

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.317 (2012).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran's service records show that she served in Southwest Asia from December 1990 to May 1991.  Within the meaning of the applicable statute and regulation, she is a Persian Gulf War Veteran.  The Veteran's service treatment records indicate that she complained about her eyes while in service, but are void of a diagnosis of her condition.  Additionally, August 1996 and June 2006 VA examinations and VA treatment records indicate findings of photophobia, but do not associate the condition to a clinical diagnosis.  The Board finds that the current undiagnosed disorder constitutes is a "qualifying chronic disability" under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  The remaining question is whether this qualifying chronic disability manifested either during Persian Gulf War service, or to a degree of 10 percent or more not later than December 31, 2016.  The Veteran reports that the symptoms of dry eyes and photophobia initially manifested during active service in the Persian Gulf.  She is competent to report objective signs of her symptoms in service, and the service records confirm complaints at separation.  Her service treatment records reflect that in April 1991, she complained about burning and itching eyes.  The Veteran indicated that her eyes were uncomfortable when exposed to sunlight.  In addition, in a May 1991 medical record, she stated that she suffered from tearing of the eyes when in sunlight.  There is no requirement that there be competent medical evidence of a nexus between the claimed illness and service, unlike the evidentiary requirement for 'direct' service connection.  See Gutierrz v. Principi, 19 Vet. App. 1, 8-9 (2004).  

The evidence shows the onset of dry eyes and photophobia occurred during the Veteran's Persian Gulf service.  Consequently, the Board finds that service connection for this disability is warranted on a presumptive basis without the need to consider whether they were manifested to a degree of at least 10 percent.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for dry eyes and photophobia is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for right eye traction retinal detachment, is reopened.  

Service connection for dry eyes and photophobia is granted.


REMAND

The Veteran seeks entitlement to service connection for right eye retinal detachment. 

The Veteran's past VA examination records indicate that she was diagnosed with a traction retinal detachment of the right eye.  At a January 2011 DRO hearing, the Veteran stated that while in service, she fell from a truck and hit her head, causing her right eye retinal detachment.  She has not been afforded a VA examination to determine whether her eye condition is related to her head injury, or to some other aspect of service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also observes that the most recent VA treatment records are current only as of May 2011.  A review of the Veteran's Virtual VA Virtual VA eFolder revealed no recent VA treatment records have been associated with the Veteran's file.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA treatment records related to the Veteran's right eye traction retinal detachment condition from May 2011.  Any negative response should be in writing, and associated with the claims folder.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her right eye traction retinal detachment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, onset and/or etiology of her right eye traction retinal detachment.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted. The examiner must state whether it is at least as likely as not that any right eye retinal detachment found to be present is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report that she hit her head while in service.  

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination reports.  Please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23Vet. App. 382 (2010).  If you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Then readjudicate the appeal.  If the claims remain denied, her and her representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


